DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims filed on 09/13/2022 and RCE filed on 09/29/2022 have been entered.
	Claims 1, 8, and 15 have been amended.
	Claims 1-20 remain pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

2.	Although Applicant’s amendments to claims 1, 8 and 15 have been considered and obviate the previously raised rejection of claims 1-20 under 35 U.S.C. 112(a) by amending “user emails and calendar entries” to “user emails or calendar entries”, the end of these limitations still recite, “when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting”. It is therefore unclear whether this recitation refers to either the user emails or the calendar entries, as previously disclosed in the claim, or whether this portion of the limitation is intended to require both the user emails and the calendar entries.
For purposes of examination, this limitations in claims 1, 8 and 15 is interpreted as “the user emails or the calendar entries”. 
	Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.

3.	Claims 1, 8 and 15 have been amended to recite, “the extracted calendar information”. There is improper antecedent basis for this limitation. Specifically, reference to calendar information is only previously disclosed in the claims to be included in the parsed meeting invitation information, not the extracted meeting-related information. Therefore, the claims lack antecedent basis for “the extracted calendar information”. 
	For purposes of examination, these recitations are interpreted as “the parsed calendar information”.
	Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.


Response to Arguments

4.	Applicant's arguments regarding the previously applied references failing to disclose, suggest or render predicable, “determining a confidence score which represents a confidence that the parsed and extracted meeting-related information corresponds to the recorded web meeting, based on overlaps of the times in the extracted calendar information and the recording web meeting”, as amended in the independent claims, have been fully considered but are only partially persuasive. 
	In response, it is first noted that the previously applied Liu reference does teach determining a confidence level, or confidence score, which represents a confidence that parsed/extracted information corresponds to calendar information of an event and, similarly to the claimed invention, Liu teaches that, in response to this confidence score exceeding a minimum confidence threshold, identification information is updated accordingly.
	It is however acknowledged that, in Liu, it is user identification information determined to correspond with the extracted information, and therefore the previous combination of references do not explicitly teach the newly amended claim in its entirety. It is the newly applied Chang reference which is relied upon to cure these deficiencies. Synonymous to the amended claim limitation, the Chang reference expressly teaches determining a correspondence between extracted calendar information and a recorded meeting, or social event, based on timestamp information. As in the claimed invention, this determination is used to annotate the recording with a description based on the extracted information.
	It is submitted that the new combination of references teaches the argued limitation, and the rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue et al. (US 2019/0073640) in view of Modai et al. (US 2016/0269449) in view of Liu et al. (US 2017/0006453) and in further view of Chang (US 2003/0050982).

Regarding claim 1, Udezue teaches a processor-implemented method for web conference replay association, the method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including, at least, calendar information such as a date and time when a meeting was scheduled for or whether a specific meeting took place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails or calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]);
 updating meeting replay information with the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting, determining a confidence score which represents a confidence that the parsed and extracted meeting-related information corresponds to a meeting, based on overlaps of the times in the extracted calendar information and the meeting, or that the updating of meeting information is in response to the confidence score exceeding a preconfigured confidence score.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]); 
determining a confidence score which represents a confidence that parsed and extracted meeting-related information corresponds to a meeting (the prompt displays a % confidence to the user, [0044]), based on overlaps of the times in extracted calendar information and the meeting (the time window includes a period of time before and a period of time after a time indicated by an event, [0038]; there is a calendar entry in the calendar 112 to pick up Emily today at 5:30 PM, [0056]; determines with sufficient confidence that the wireless device 11 belongs to Emily when the anonymous ID 15 of AB-CD-EF-12-34-56 is present from, for example 5:32 PM to 5:51 PM, [0056]); and
in response to the confidence score exceeding a preconfigured confidence score (the determined confidence level and the minimum confidence may both be less than 100%, [0031]), updating meeting information with the extracted meeting-related information (After achieving sufficient confidence, the receiving wireless device can associate a label identifying the individual or group (e.g., using the name of the individual or group) associated with the given anonymous ID of the transmitting wireless device, [0017]; Once the confidence in an association exceeds a threshold, a translation agent 228 can map this particular anonymous ID 15 and corresponding generic device names 16 to the particular individual or group, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information and determining a confidence to associate corresponding information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.
However, Udezue-Modai-Liu do not explicitly disclose determining that the parsed and extracted information corresponds to a recorded web meeting based on overlaps of the times.
Chang teaches determining that parsed and extracted meeting-related information corresponds to a recorded web meeting, based on overlaps of times in extracted calendar information and the recorded web meeting (a time stamp from an appropriate timing device 108-114 is associated with the recording. This associated time stamp is then compared against one or more calendars 112-126 to identify a context for the recording, [0012]; If 208 an event is on the calendar for the time stamp information, the calendar sends 210 back to the recording device a description of the event, [0015]; This description of the get together is sent 210 back to the recording device. The recording device can associate 212 the description with the recorded 200 part of the event, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to annotate a web recording with information from a corresponding calendar event in the system/method of Udezue-Modai-Liu as suggested by Chang in order to efficiently label and manage recordings. One would be motivated to combine these teachings so that each recording is associated with appropriate and easily identifiable descriptions and an accurate list of attendees.

Regarding claim 2, Udezue teaches the method of claim 1, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 3, Udezue teaches the method of claim 1, further comprising: 
	updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 4, Udezue teaches the method of claim 1, further comprising: 
	updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 5, Udezue teaches the method of claim 1, further comprising: 
	determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 2 of 11 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 

Regarding claim 8, Udezue teaches a computer system for web conference replay association, the computer system comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including, at least, calendar information such as a date and time when a meeting is scheduled for or whether a specific meeting is taking place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails or calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]); 
updating meeting replay information with the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting, determining a confidence score which represents a confidence that the parsed and extracted meeting-related information corresponds to a meeting, based on overlaps of the times in the extracted calendar information and the meeting, or that the updating of meeting information is in response to the confidence score exceeding a preconfigured confidence score.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]); 
determining a confidence score which represents a confidence that parsed and extracted meeting-related information corresponds to a meeting (the prompt displays a % confidence to the user, [0044]), based on overlaps of the times in extracted calendar information and the meeting (the time window includes a period of time before and a period of time after a time indicated by an event, [0038]; there is a calendar entry in the calendar 112 to pick up Emily today at 5:30 PM, [0056]; determines with sufficient confidence that the wireless device 11 belongs to Emily when the anonymous ID 15 of AB-CD-EF-12-34-56 is present from, for example 5:32 PM to 5:51 PM, [0056]); and
in response to the confidence score exceeding a preconfigured confidence score (the determined confidence level and the minimum confidence may both be less than 100%, [0031]), updating meeting information with the extracted meeting-related information (After achieving sufficient confidence, the receiving wireless device can associate a label identifying the individual or group (e.g., using the name of the individual or group) associated with the given anonymous ID of the transmitting wireless device, [0017]; Once the confidence in an association exceeds a threshold, a translation agent 228 can map this particular anonymous ID 15 and corresponding generic device names 16 to the particular individual or group, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information and determining a confidence to associate corresponding information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.
However, Udezue-Modai-Liu do not explicitly disclose determining that the parsed and extracted information corresponds to a recorded web meeting based on overlaps of the times.
Chang teaches determining that parsed and extracted meeting-related information corresponds to a recorded web meeting, based on overlaps of times in extracted calendar information and the recorded web meeting (a time stamp from an appropriate timing device 108-114 is associated with the recording. This associated time stamp is then compared against one or more calendars 112-126 to identify a context for the recording, [0012]; If 208 an event is on the calendar for the time stamp information, the calendar sends 210 back to the recording device a description of the event, [0015]; This description of the get together is sent 210 back to the recording device. The recording device can associate 212 the description with the recorded 200 part of the event, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to annotate a web recording with information from a corresponding calendar event in the system/method of Udezue-Modai-Liu as suggested by Chang in order to efficiently label and manage recordings. One would be motivated to combine these teachings so that each recording is associated with appropriate and easily identifiable descriptions and an accurate list of attendees.

Regarding claim 9, Udezue teaches the computer system of claim 8, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 
10, Udezue teaches the computer system of claim 8, further comprising: 
updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 11, Udezue teaches the computer system of claim 8, further comprising: 
updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 12, Udezue teaches the computer system of claim 8, further comprising: 
determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 

Regarding claim 15, Udezue teaches a computer program product for web conference replay association, the computer program product comprising: 
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising: 
recording a web meeting utilizing a web conference software (media data may be a video recording, audio recording, chat log, or any combination thereof. The media data may be recorded or collected in any manner, by any component, such as event application 110, [0045]); 
parsing meeting invitation information associated with the recorded web meeting (identifiers may be compared with the list of participants in the calendar item, [0043]; data from the calendar item may be processed or otherwise extracted in any manner, [0068]; The transcript is updated using available information from the media data, data items, and calendar item, [0081]; participant data from the calendar item or other sources may be used to update or correct names of speaks in the transcript, [0081]), parsed meeting invitation information including, at least, calendar information such as a date and time when a meeting is scheduled for or whether a specific meeting is taking place (The calendar item may include time data, location data and participant data, [0022]; Once obtained, data from the calendar item may be processed or otherwise extracted in any manner. The data may include, but is not limited to: a start date, a start time, an end date, an end time, [0068]); 4 of 11
extracting meeting-related information associated with the recorded web meeting (the stored media data and data items are processed to extract information from the items, [0078]; media data may be used to generate a transcript, such as a video recording, an audio recording, or a combination thereof, [0080]) from user emails or calendar entries associated with the web meeting (a calendar item for an event is obtained, [0022]; may include items such as emails or chat messages, [0023]); 
updating meeting replay information with the extracted meeting-related information by modifying an original meeting invitation (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]); and 
sending an update notification to a required participant, wherein the update notification includes a calendar update notification with the updated meeting replay information (participants in an event may be notified when the calendar item has been updated with additional data items, media data, transcripts, and the like, [0062]; Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting or including all assigned tasks in the notification, [0062]; notifications may be sent to alert participants that the calendar item has been updated, [0091]).  
However, Udezue does not explicitly disclose providing a replay link and passwords within a web service for subscribers that were not originally invited to the web meeting.
Modai teaches providing a replay link and passwords within a web service (These notifications may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]) for subscribers that were not originally invited to a web meeting (a meeting about safety within the workplace could generate access permissions for employees that work in the workplace even if they were not original invitees to the meeting, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable providing a recording of a meeting to people who were not original invitees of the meeting and to require a password for accessing the recording in the system/method of Udezue as suggested by Modai in order to securely provide meeting information to any relevant persons. One would be motivated to combine these teachings because information exchanged and shared within a meeting might be useful to other authorized people who did not attend the meeting.
However, Udezue-Modai do not explicitly disclose the meeting-related information is extracted using voice recognition techniques when the meeting-related information is not available from the user emails and calendar entries associated with the web meeting, determining a confidence score which represents a confidence that the parsed and extracted meeting-related information corresponds to a meeting, based on overlaps of the times in the extracted calendar information and the meeting, or that the updating of meeting information is in response to the confidence score exceeding a preconfigured confidence score.
Liu teaches meeting-related information extracted using voice recognition techniques (the miscellaneous apps 214 include a voice recognition app that can distinguish between different individuals from their voices, [0028]) when the meeting-related information is not available from user emails and calendar entries associated with a web meeting (The device mapping app 120 can extract data from the calendar 112, such as times and places for events, activities, and other actions (collectively referred to as events) and what individuals or groups are included in those events, [0022]; By interacting with a voice recognition app, the device mapping app 120 could determine that a voice of a same individual is present during multiple meetings or other activities with a particular individual or group as indicated by the events extracted from the calendar 112, [0028]); 
determining a confidence score which represents a confidence that parsed and extracted meeting-related information corresponds to a meeting (the prompt displays a % confidence to the user, [0044]), based on overlaps of the times in extracted calendar information and the meeting (the time window includes a period of time before and a period of time after a time indicated by an event, [0038]; there is a calendar entry in the calendar 112 to pick up Emily today at 5:30 PM, [0056]; determines with sufficient confidence that the wireless device 11 belongs to Emily when the anonymous ID 15 of AB-CD-EF-12-34-56 is present from, for example 5:32 PM to 5:51 PM, [0056]); and
in response to the confidence score exceeding a preconfigured confidence score (the determined confidence level and the minimum confidence may both be less than 100%, [0031]), updating meeting information with the extracted meeting-related information (After achieving sufficient confidence, the receiving wireless device can associate a label identifying the individual or group (e.g., using the name of the individual or group) associated with the given anonymous ID of the transmitting wireless device, [0017]; Once the confidence in an association exceeds a threshold, a translation agent 228 can map this particular anonymous ID 15 and corresponding generic device names 16 to the particular individual or group, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize voice recognition for extracting information and determining a confidence to associate corresponding information in the system/method of Udezue-Modai as suggested by Liu in order to determine and link voices of individuals associated with or present during particular calendar meetings. One would be motivated to combine these teachings to obtain more complete data for events and their participants than can be extracted from just the text of calendar and social apps.
However, Udezue-Modai-Liu do not explicitly disclose determining that the parsed and extracted information corresponds to a recorded web meeting based on overlaps of the times.
Chang teaches determining that parsed and extracted meeting-related information corresponds to a recorded web meeting, based on overlaps of times in extracted calendar information and the recorded web meeting (a time stamp from an appropriate timing device 108-114 is associated with the recording. This associated time stamp is then compared against one or more calendars 112-126 to identify a context for the recording, [0012]; If 208 an event is on the calendar for the time stamp information, the calendar sends 210 back to the recording device a description of the event, [0015]; This description of the get together is sent 210 back to the recording device. The recording device can associate 212 the description with the recorded 200 part of the event, [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to annotate a web recording with information from a corresponding calendar event in the system/method of Udezue-Modai-Liu as suggested by Chang in order to efficiently label and manage recordings. One would be motivated to combine these teachings so that each recording is associated with appropriate and easily identifiable descriptions and an accurate list of attendees.

Regarding claim 16, Udezue teaches the computer program product of claim 15, wherein the extracted meeting-related information is selected from a group consisting of meeting name, meeting length, meeting date, meeting time, URL of recording, meeting participants (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]; Timestamps for when participants joined and left, [0082]), meeting participants responses (If there is a chat log or other similar data in data items, then the chat log may be collated and included in the transcript, [0052]), meeting topic and password to access the recorded web meeting.  

Regarding claim 17, Udezue teaches the computer program product of claim 15, further comprising: 
updating a calendar entry related to the recorded web meeting based on the extracted meeting-related information (Calendar items may be updated with any available information, such as data items, transcripts, and media data, [0060]; The update may include attaching copies of data items, transcripts, or media data to the calendar item, adding links to data items, transcripts, or media data to the calendar item, [0060]; updated calendar item 305 now includes summary 310, transcript 315, data items 320, video recording 325, and chat log 330, [0100]).  

Regarding claim 18, Udezue teaches the computer program product of claim 15, further comprising: 
updating a summary view generated by the web conference software based on the extracted meeting-related information (if speakers are identified in the transcript, the names of speakers may be checked against the known list of participants and corrected if necessary, [0051]).  

Regarding claim 19, Udezue teaches the computer program product of claim 15, further comprising: 
determining potential listeners who were unable to attend the web meeting based on meeting data (noting participants who were invited but did not attend, [0060]); and 
providing the determined potential listeners with the web meeting replay information, wherein the web meeting replay information includes a replay link (Participants who were invited to the event but unable to attend may be notified of the results of the meeting, such as by sending a summary of the meeting including all assigned tasks in the notification, [0062]; notifications maybe be sent to invite participants who were unable to attend, so that they may determine what happened at the event, [0091]).
However, Udezue does not explicitly disclose wherein the web meeting replay information includes a password.  
Modai teaches wherein web meeting replay information includes a password (These notification may allow members of meeting group 120 to access the recording of the meeting via a hyperlink some other path to meeting recording. Further, the notification may also provide a username and password that allows the selected user to access the meeting recording, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a password in the system/method of Udezue as suggested by Modai in order to protect meeting recordings from unauthorized access. One would be motivated to combine these teaches to ensure that meeting content and communications are secure and access is limited to participants with designated permissions. 


6.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue-Modai-Liu-Chang in view of Singh et al. (US 2014/0035949).

Regarding claim 6, Udezue-Modai-Liu-Chang do not explicitly disclose the method of claim 1, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the inference module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu-Chang as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  

Regarding claim 13, Udezue-Modai-Liu-Chang do not explicitly disclose the computer system of claim 8, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the inference module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu-Chang as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  

Regarding claim 20, Udezue-Modai-Liu-Chang do not explicitly disclose the computer program product of claim 15, further comprising determining a correct email that is associated with the meeting replay information based on a time of the web meeting and a timestamp of the determined correct email.  
	Singh teaches determining a correct email that is associated with meeting replay information based on a time of a web meeting and a timestamp of the determined correct email (if a user has a meeting entry for 4 PM on Saturday, the inference module 120 searches the user’s indexed email data for any emails relating to the 4 PM meeting time, [0033]; if the applications consist of a calendar application, an email application and a contacts application, the inferring step 420 will extract calendar entries, compare meeting times with those mentioned in emails, [0057]; The related email card in view 242 displays emails relevant to a particular meeting, [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare meeting and email times in the system/method of Udezue-Modai-Liu-Chang as suggested by Singh in order to determine emails relating to a particular meeting. One would be motivated to combine these teachings because including related emails with meeting information would enable a participant to easily access additional relevant communications and content associated with the topic of the meeting.  


7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Udezue-Modai-Liu-Chang in view of Randall et al. (US 2020/0005247) and in further view of Kumar et al. (US 2019/0075069).

Regarding claim 7, Udezue-Modai-Liu-Chang do not explicitly disclose the method of claim 1, further comprising determining additional emails or forwarded notes that are not addressed to a correct meeting host based on a comparison of a timestamp of each determined email or each forwarded note and a time of the web meeting.  
	Randall teaches determining additional emails or forwarded notes that are not addressed to a correct meeting host (filter emails to only emails with matching dates and times, [0075]) based on a comparison of a timestamp of each determined email or each forwarded note and a time of a web meeting (the data obtainer 108 may compare the extracted times from the email data to one or more meeting times indicated by the calendar event data, [0075]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare extracted email and meeting times in the system/method of Udezue-Modai-Liu-Chang as suggested by Randall in order to filter unrelated emails. One would be motivated to combine these teachings so that participants are efficiently presented with communications associated with a particular meeting. 
	However, Udezue-Modai-Liu-Chang-Randall do not explicitly disclose an ending time of the web meeting.
Kumar teaches an ending time of a web meeting (obtain calendar application data, including attendees and start/stop times of the meeting in comparison with a sender, and a reception time of the message and weigh these factors high because the sender is one of the attendees of the meeting and the message is received within a certain time period before/after the start/stop time of the meeting, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stop time of a meeting in the system/method of Udezue-Modai-Liu-Chang-Randall as suggested by Kumar to determine related emails sent or received within a certain period of time after the stop time. One would be motivated to combine these teachings because follow-up emails sent shortly after a meeting is completed might contain pertinent information related to the content of the meeting.

Regarding claim 14, Udezue-Modai-Liu-Chang do not explicitly disclose computer system of claim 8, further comprising determining additional emails or forwarded notes that are not addressed to a correct meeting host based on a comparison of a timestamp of each determined email or each forwarded note and a time of the web meeting.  
	Randall teaches determining additional emails or forwarded notes that are not addressed to a correct meeting host (filter emails to only emails with matching dates and times, [0075]) based on a comparison of a timestamp of each determined email or each forwarded note and a time of a web meeting (the data obtainer 108 may compare the extracted times from the email data to one or more meeting times indicated by the calendar event data, [0075]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare extracted email and meeting times in the system/method of Udezue-Modai-Liu-Chang as suggested by Randall in order to filter unrelated emails. One would be motivated to combine these teachings so that participants are efficiently presented with communications associated with a particular meeting. 
	However, Udezue-Modai-Liu-Chang-Randall do not explicitly disclose an ending time of the web meeting.
Kumar teaches an ending time of a web meeting (obtain calendar application data, including attendees and start/stop times of the meeting in comparison with a sender, and a reception time of the message and weigh these factors high because the sender is one of the attendees of the meeting and the message is received within a certain time period before/after the start/stop time of the meeting, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stop time of a meeting in the system/method of Udezue-Modai-Liu-Chang-Randall as suggested by Kumar to determine related emails sent or received within a certain period of time after the stop time. One would be motivated to combine these teachings because follow-up emails sent shortly after a meeting is completed might contain pertinent information related to the content of the meeting.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Syeda- Mahmood		US 6,507,838 – identifying overlapping time periods in individual media matches.

Rysenga 			US 2011/0144980 - calendar comparator extracts the time and date stamp of a recording and correlates it with a calendar row and column.

Brown et al.			US 2012/0221659 – time context trait when note is created is matched with a meeting time indicated by a calendar.

Somasundaram et al.	US 2013/0147623 – determine whether a scheduled event on a calendar corresponds to a time at which a recording was made.

San Filippo et al.		US 2014/0278086 – looking at email timestamps and matching the timestamps against calendar events to find relevant correspondences.

Andersen			US 2016/0003637 - looking at email timestamps and matching the timestamps against calendar events to find relevant correspondences.

Randall et al.			US 2020/0005247 – determine one or more emails in the email data that match the meeting where meeting times in the email data match meeting times of the meeting from the calendar event data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451